Miller, Judge.
Acting pro se, Russell Wech, also known as Larry Rainey, appeals from the trial court’s denial of his “Petition for Writ of Error Coram Nobis,” in which he claimed that his guilty plea was invalid.
Wech, however, pled guilty in 1994, and it is well settled that “after the expiration of the term of court in which a guilty plea is entered and of the time for filing an appeal from the conviction, the only remedy available to a defendant for withdrawing his guilty plea is through habeas corpus proceedings.” (Citation omitted.) Farist v. State, 249 Ga. App. 320, 321 (1) (547 SE2d 619) (2001). Thus, the trial court correctly concluded that it had no authority to grant any motion requesting that Wech be allowed to withdraw his guilty plea, since the motion was filed some seven years after the expiration of the term of court in which the judgment of conviction on the plea was entered. See Rooks v. State, 245 Ga. App. 655, 656 (1) (538 SE2d 555) (2000); State v. Johnson, 222 Ga. App. 156 (473 SE2d 593) (1996).

Judgment affirmed.


Blackburn, C. J, and Johnson, P. J., concur.

Russell Wech, pro se.
Keith C. Martin, Solicitor-General, Evelyn Proctor, Assistant Solicitor-General, for appellee.